          Case 1:19-cr-00251-LM Document 31-1 Filed 02/11/20 Page 1 of 2




2.12            Missing Witness
                                                                                        [Updated: 1/6/15]



If it is peculiarly within the power of the government to produce a witness who could give material
testimony, or if a witness, because of [his/her] relationship to the government, would normally be
expected to support the government’s version of events, the failure to call that witness may justify
an inference that [his/her] testimony would in this instance be unfavorable to the government.
You are not required to draw that inference, but you may do so. No such inference is justified if
the witness is equally available to both parties, if the witness would normally not be expected to
support the government’s version of events, or if the testimony would merely repeat other
evidence.


                                              Comment

(1)     According to United States v. Ramos-González, 775 F.3d 483 (1st. Cir. 2015); United
States v. Pagan-Santini, 451 F.3d 258, 267 (1st Cir. 2006); United States v. Perez, 299 F.3d 1, 3
(1st Cir. 2002); United States v. DeLuca, 137 F.3d 24, 38 (1st Cir. 1998); United States v. Lewis,
40 F.3d 1325, 1336 (1st Cir. 1994); and United States v. Welch, 15 F.3d 1202, 1214 (1st Cir.
1993), the decision to give this instruction is a matter of court discretion. See also United States
v. Arias-Santana, 964 F.2d 1262, 1268 (1st Cir. 1992); United States v. St. Michael’s Credit Union,
880 F.2d 579, 597 (1st Cir. 1989). Thus, the proponent of such an instruction must demonstrate
that the witness would have been “either ‘favorably disposed’ to testify on behalf of the
government by virtue of status or relationship or ‘peculiarly available’ to the government.” Perez,
299 F.3d at 3 (citation omitted). The court must then “consider the explanation (if any) for the
witness's absence and whether the witness, if called, would be likely to provide relevant, non-
cumulative testimony.” Id. See also United States v. Anderson, 452 F.3d 66, 81 (1st Cir. 2006).

(2)     Where it is a confidential informant who is undisclosed by the government, if he or she is
a mere tipster—i.e., if the person was not in a position to amplify, contradict or clear up
inconsistencies in the government witnesses’ testimony—his or her identity need not be disclosed.
Indeed, in that circumstance the witness instruction would be improper, and presumably an abuse
of discretion, because the informant is not essential to the right to a fair trial and the government
has an interest in maintaining the confidentiality of identity. Lewis, 40 F.3d at 1336 (citing United
States v. Martínez, 922 F.2d 914, 921, 925 (1st Cir. 1991)). Where a defendant has not previously
sought disclosure of the confidential informant’s identity, he or she is not entitled to the instruction.
Anderson, 452 F.3d at 81-83; Perez, 299 F.3d at 4.

(3)     All the missing witness instruction cases in the First Circuit appear to have been missing
government witnesses. The cases often speak in terms of a “party,” however, and this instruction
might be revised accordingly. But a judge should exercise extreme caution in granting the
government’s request for such an instruction against a defendant. The Federal Judicial Center
recommends that the instruction “not be used against the defendant who offers no evidence in his
defense.” Comment to Federal Judicial Center Instruction 39. Even if the defendant does put on
a case and the instruction is given against the defendant, the following supplemental instruction
may be warranted:
                                                                                                      41
          Case 1:19-cr-00251-LM Document 31-1 Filed 02/11/20 Page 2 of 2




                You must, however, bear in mind that the law never compels a
                defendant in a criminal case to call any witnesses or produce any
                evidence in his behalf.

Sand, et al., Instruction 6-6.




                                                                                    42
